Citation Nr: 0906236	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  03-00 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1966 
to February 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

As support for his claim, the Veteran testified at an August 
2006 hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.

In December 2006 the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), for further development 
and consideration.


FINDING OF FACT

The record does not establish the Veteran engaged in combat 
while serving in Korea, and there is no competent evidence 
otherwise confirming he experienced a stressful event during 
his military service to account for his diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
February 2001, prior to the initial adjudication of his claim 
in July 2001.  This letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
A second letter complying with Dingess, apprising him of the 
downstream disability rating and effective date elements of 
his claim, was sent in March 2006.  And since providing that 
additional Dingess notice, the RO has readjudicated the claim 
- on remand, in the September 2008 SSOC, including 
considering any additional evidence received in response to 
that additional notice.  See Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records.  VA also 
obtained his private medical records, Social Security 
Administration (SSA) records, and Department of Labor 
records.  There is no indication of any outstanding records 
pertaining to his claim.  

VA also afforded the Veteran a psychological evaluation in 
February 2002 to determine whether his PTSD is attributable 
to his military service.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Merits

The Veteran claims he has PTSD as a result of several 
stressful incidents that occurred while he was serving in 
Korea.  There is no evidence he served in combat.  
Additionally, he has not identified a specific service-
related stressor that could connect his diagnosis of PTSD 
with any event in service.  So for the reasons and bases 
discussed below, the Board finds that he has failed to 
establish his entitlement to service connection for PTSD.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires:  [1] a 
current medical diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

With respect to the first element, the report of a February 
2002 VA psychological evaluation shows the veteran received a 
diagnosis of PTSD - which, again, under Cohen v. Brown, 10 
Vet. App. 128 (1997), was presumably in accordance with DSM-
IV, both in terms of the adequacy and sufficiency of the 
stressors claimed.  So the requirement of a DSM-IV diagnosis 
of PTSD is no longer in dispute.  See, too, Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the claimed 
disability).  Therefore, resolution of this appeal turns on 
whether the record also contains credible supporting evidence 
that a claimed in-service stressor actually occurred to 
support this diagnosis.

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
Veteran "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  

If it is shown through military citation or other appropriate 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  
38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d). 

Here, though, no competent evidence establishes the Veteran 
engaged in combat with an enemy force.  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires the Veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  As already alluded to, 
the Veteran's records show he worked as a cook and was 
stationed in Korea during the Vietnam Conflict.  His DD Form 
214 does not show he was awarded any medal, award or 
commendation typically associated with combat.  So the record 
must contain service records or other corroborative evidence 
that substantiates or verifies his testimony or statements as 
to the occurrence of the claimed stressors.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

No claimed in-service stressor has been independently 
verified, however, primarily because the Veteran has failed 
to provide enough details and information concerning the 
alleged incidents.  In written statements and his hearing 
testimony, he identified the following stressors as cause for 
his PTSD:  an incident where the truck he was either driving 
or riding in was run off the road and an incident where he 
witnessed a soldier cut his fingers off in an electric fan.  
But the Veteran gave a vague time frame of the incidents (not 
within the required two-month window) and was unable to 
recall any additional details concerning these alleged 
incidents, including dates, locations, and names of witnesses 
and casualties.  This, incidentally, was despite the Board 
remanding this case in December 2006 to try and independently 
verify these alleged events.

So, simply stated, the Veteran has not provided credible 
supporting evidence that a claimed in-service stressor 
actually occurred.  The determination of the sufficiency, but 
not the existence, of a stressor is exclusively a medical 
determination for mental-health professionals, who are 
"experts" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis."  Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).  
In other words, whether a stressor was of sufficient gravity 
to have caused PTSD is a medical determination, whereas the 
question of whether the alleged stressor actually occurred is 
a factual determination.  And VA adjudicators, not doctors, 
make factual determinations.  Stated somewhat differently, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Although the Veteran has been diagnosed 
with PTSD, the Board finds no credible evidence independently 
verifying any of his claimed stressors.

The Veteran has submitted several lay statements from family 
members as support for his claim.  These statements surmise 
that his demeanor changed after service and that he began to 
drink alcohol excessively.  But these statements do not 
provide the required evidence that his alleged in-service 
stressors actually occurred.  He also submitted one statement 
from another Veteran who entered service with him.  
But that statement is similar to those from his family 
members.  The Veteran did not submit any lay statements from 
other soldiers who were present during the alleged incidents 
or who could verify any of the claimed events.  In addition, 
independent verification of his claimed stressors is not 
possible because of the lack of details provided.  For 
instance, he has not supplied details such as the name of the 
soldier who purportedly injured his hand in the fan.  And as 
explained to him, this information is essential to conduct a 
meaningful search in order to verify these alleged events.  
So, at present, his alleged stressors remain unverified or 
unverifiable.



The United States Court of Appeals for Veterans Claims 
(Court) has held that there is no duty to assist where the 
Veteran's statements concerning in-service stressors are too 
vague to refer to the U.S. Army and Joint Services Records 
Research Center (JSRRC).  Fossie v. West, 12 Vet. App. 1 
(1998).  The Board's December 2006 remand was specifically 
geared to obtaining sufficient information to contact the 
JSRRC.  The Court has also held that the duty to assist is 
not a one-way street.  If a Veteran wishes help in developing 
his claim, he cannot passively wait for it in circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In light of the absence of necessary 
details concerning the Veteran's claimed stressors, VA has 
satisfied its responsibilities to assist him in connection 
with his current claim.

If, as here, there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, alone, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  The Board is 
not required to accept an appellant's uncorroborated account 
of his active service experiences.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991).  

In conclusion, as the Veteran has failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against his claim of entitlement to service 
connection for PTSD.  While he and the others mentioned may 
well believe that his PTSD is related to events that occurred 
during his military service, as laymen without the required 
medical expertise, they are not qualified to address 
questions requiring medical training for resolution, such as 
a diagnosis or medical opinion as to etiology.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  They are only competent to testify 
concerning behavior or symptoms he may have had or 
experienced during service and during the many years since 
his discharge, which they personally observed, but not the 
cause of this in terms of whether it is associated with PTSD 
attributable to his military service.  38 C.F.R. § 
3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim, so there 
is no reasonable doubt to resolve in the Veteran's favor, and 
that consequently his claim must be denied.  38 C.F.R. 
§ 3.102.


ORDER


The claim for service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


